Acknowledgements
This communication is in response to applicant’s response filed on 09/07/2021.
Claims 1, 6-8, 11, 13, 17, and 23 have been amended. Claims 5, 12, 16, 18-19, and 26 have been cancelled.
Claims 1-4, 6-11, 13-15, 17, 20-25, and 27-31 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
 

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that Samid (US 20170249607) in view of Gawlas (WO 2020126078) does not teach or suggest “wherein the refund coin has a value determined based on an unrevealed subset of the combination of attributes of the payment coin and the determined value is received by revealing the unrevealed set of attributes of the payment coin” as recited in amended claims 1, 11, 13, and 23, examiner respectfully argues that applicant’s argument is moot in light of the new grounds of rejection necessitated by the amendments to claim 1, 11, 13, and 23. 
Applicant argues dependent claims are patentable because of their dependency on independent claims 1, 11, 13, 17, and 23. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection for claim 1, 11, 13, 17, and 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 


Claims 1-4, 6-11, 13-15, 17, 20-25, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Samid (US 20170249607) in view of Gawlas (WO 2020126078) in further view of Wright (US 20190303887).

Regarding Claims 1, 11,13, 17, and 23, Samid teaches receiving a first request to withdraw a payment coin (Paragraph 0030 teaches Players: (i) the mint, (ii) Alice—a trader requesting a group-privileged coin from the mint); receiving a commitment to a combination of attributes for the payment coin (Paragraphs 0030 and 0026 teach an Issuance Procedure: (a) Alice submits a group-id, (A), requests the mint to issue her a group-privileged coin; (b) the mint returns a random number, (R); (c) Alice provides A and R, (A+R), to the group administrator to sign with an agreed upon private key: Sa=(A+R)signed; and (d) Alice passes S to the mint; the meta-data on the coin designates it as group-privileged coin; the meta-data being comprised of (i) identification parameters, including identification of the person or entity, or group of people that have the exclusive right to redeem the coin, (ii) terms of payment parameters, including, but not limited to expiration date, redemption validity date, product or service, specific or type that must be purchased by that coin, and any other logical term, (iii) Security parameters); creating the payment coin based on the commitment to the combination of attributes (Paragraphs 0141 teaches the structure of Dual String Option digital coin, in accordance with various embodiments; in part (a), FIG. 3 shows the structure of the digital coin where N represents the and issuing the payment coin in exchange for a first asset, wherein each attribute of the combination of attributes represents a different portion of a total value of the payment coin and a partially spent value of the payment coin is based on a revealed subset of the combination of attributes of the payment coin (Paragraphs 0030 and 0142 teach (e) the mint verifies the identity of A+R by decrypting Sa with the public key of the group administrator, and then issues the group-privileged coin to Alice; FIG. 3 shows how the V string can contain any number of extract-value sub strings. The starting bit and ending bit in V of each such extract value string (or say, equivalently: substring) is identified in I, the coin interpretation string, which also identifies the $/bit value for each extract-value substring; the value of the coin is the sum values of all the extract-value substrings that comprise it).
However, Samid does not explicitly teach issuing a refund coin based on the commitment to the combination of attributes; and spending the refund coin to issue a refund for an unspent portion of the payment coin.
Gawlas from same or similar field of endeavor teaches issuing a refund coin based on the commitment to the combination of attributes (Lines 261-and spending the refund coin to issue a refund for an unspent portion of the payment coin, wherein the refund coin has a value determined based on an unrevealed subset of the combination of attributes of the payment coin (Lines 477-487 and 999-1009 teach the eMD payment processes can now be made possible in which the eMD recipient (paid) can return a shared eMD, for example comparable to change; the second partial amount can be set as desired, i.e. any value less than the (first) partial amount; an eMD that can be divided with the blind signature nevertheless remaining valid; with the test methods PR1, PR2, PR3, non-round amounts can now be transferred very precisely or corresponding change (change) can be generated; for example, the maximum monetary amount of an 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Samid, which teaches generating a payment coin based on a combination of attributes, to incorporate the teachings of Gawlas which teaches issuing a refund coin based on the commitment to the combination of attributes; and spending the refund coin to issue a refund for an unspent portion of the payment coin, wherein the refund coin has a value determined based on an unrevealed subset of the combination of attributes of the payment coin.
There is motivation to combine Gawlas into Samid because current concepts do not provide for a change in payment, for example if a participant compares an amount to be paid with a larger coin value, the paid person cannot generate and send a monetary amount in the form of change or change based on the eMD received. This makes the previous concepts unattractive and inflexible. The base invention is improved because a method and a system are provided in which it can be transparently checked whether a signature issuer of a blind signature actually signed an eMD. In addition, the monetary amount (coin value) of a signed eMD should be easily divisible without a blind signature losing its invalidity. The aim is to create a direct exchange between participants and the corresponding end devices, which is uncomplicated and fast. A participant should also be able to return appropriate change (change) in the form of an eMD shared by the received eMD. 
However, the combination of Samid and Gawlas does not explicitly teach wherein the refund coin has a value determined based on an unrevealed subset of the combination of attributes of the payment coin and the determined value is received by revealing the unrevealed set of attributes of the payment coin.
Wright from same or similar field of endeavor teaches wherein the refund coin has a value determined based on an unrevealed subset of the combination of attributes of the payment coin and the determined value is received by revealing the unrevealed set of attributes of the payment coin (Paragraphs 0093, 0241-0242, 0247-0248, 0254, and Table 9 teach a first user spends a portion of the value of a first token; in this example, the first token has a total token value made up of a first portion plus a second portion, and the first user wishes to “spend” the first portion and have the second portion returned as change; for example, the first user a first token with a total value of $10.00 AUD (100,000,000 satoshis); the first user wishes to transfer a first portion of $7.30 AUD to the second user and have the remaining second portion of $2.70 (i.e., currently unrevealed subset of the combination of attributes of the payment coin) provided as change in the form of second token (i.e., refund token) back to the first user; the issuer splits the token has two blocks of 50,000,000 satoshis each; the second block of 50,000,000 satoshis will be split, with 23,000 satoshis to the first output and 27,000 satoshis to the second output (i.e., revealing the unrevealed set of attributes of the payment coin (i.e., the refund token is determined by revealing 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination Samid and Gawlas, which teaches generating a payment coin based on a combination of attributes and spending the refund coin to issue a refund for an unspent portion of the payment coin, to incorporate the teachings of Wright which teaches the refund coin has a value determined based on an unrevealed subset of the combination of attributes of the payment coin and the determined value is received by revealing the unrevealed set of attributes of the payment coin.
There is motivation to combine Wright into the combination of Samid and Gawlas because the transfer of value from the first user to the second user involves the issuer as an intermediary to facilitate the transfer. The issuer is the entity responsible for issuing a refund coin based on determining the value of the payment token, the value of the transaction, and the amount of change to be sent back to the user using the refund coin. The issuer is enabled to keep track of the token(s) and the particular rights and/or liabilities associated with particular users. This is useful for accounting, financial reporting and/or regulatory purposes (Wright Paragraph 0229). The base invention is improved because, it allows the issuer to verify that the input token value is equal to the output token values. Thus the 1) of the first token (T1) is equal to the sum of the second token value (TV2) and the third token value (TV3) (Wright Paragraph 0257).
Regarding Claims 1, 11, 17, and 23, Samid teaches a method for managing an e-cash transaction (Abstract teaches methods are provided for constructing a digital money from concatenated or otherwise linked bit strings; several applications of digital coins include (i) means to secure the use of money according to the prevailing understanding between payer and payee, (ii) a method by which a mint entity that mints and redeems digital money collaborates with traders to jointly earn interest, or jointly gamble in the stock market, or other markets, (iii) a method by which a mint entity that mints and redeems digital money collaborates with merchants, their customers, and credit-extending entities (CEE) to allow the CEE to extend credit to selected group of customers, so that these customers can shop with any participating merchant, and (iv) a method for utility consumption on a real-time basis by splitting digital coins at a rate that pays exactly for the utility measure being consumed).
Regarding Claim 13, Samid teaches a system for managing an e-cash transaction (Paragraph 0010 teaches a computer system that includes a processor, and a memory coupled to a bus for storing instructions to be executed by said processor).

Regarding Claims 2 and 14, the combination of Samid, Gawlas, and Wright teaches all the limitations of claims 1 and 13 above; and Samid further teaches receiving a second request to redeem the partially spent value of the payment coin (Paragraph 0028 teaches the terms of payment will specify a named entity, (individual or organization), identified by unique attributes, such that only that named entity will be allowed to redeem the digital money (to be paid in nominal currency for its face value), and such that all others will denied the option to redeem the digital coin); confirming validity of the payment coin (Paragraph 0030 teaches a Redemption Procedure: (f) Bob submits to the mint a group privileged coin along with his group-id, B (g) the mint return a random number, R; (h) Bob submits (B+R) to the group administrator, (i) the group administrator signs (B+R) with its private key: Sb=(B+R)signed, (j) Bob submits Sb to the mint, (k) the mint verifies (B+R) by decrypting Sb with the group public key, (1) the mint then redeems the coin to Bob); receiving the revealed subset of the combination of attributes (Paragraphs 0141-0142 teach the identity of the coin is carried by the identities of the bits s, s+1, s+2, e (the extract value string); the value of the coin is the sum values of all the extract-value substrings that comprise it; one could use this multiple extract value string configuration to build a coin from various size sums so that one could use the coin splitting method, and split off cents, or parts of a cent, split off dollars, hundreds of dollars, thousands of dollars, or any other resolution, where each extract value string corresponds to one such resolution by its specified $/bit d value); confirming the validity of the revealed subset of the combination of attributes (Paragraph 0141 teaches to redeem the coin, the redeemer will have to know the exact identities of the extract-value string: bits s, s+1, . . . e; the underlying idea here is that the coin is expressed per identity and value by two strings: I and V, where V is a randomized string that successfully resists any attempt to discern a pattern therein; while it is best to build the extract-and providing a second asset for the partially spent value of the payment coin (Paragraph 0164 teaches Bob could contact the mint with the identities of the bits that Alice sent him, and validate with the mint that the bits are properly identified, and the payment is bona fide (i.e., Bob could redeem coin for $2.00)).

Regarding Claims 3 and 24, the combination of Samid, Gawlas, and Wright teaches all the limitations of claims 2 and 23 above; and Samid further teaches wherein the first request is received from a buyer, the second request is received from a seller, and the payment coin is issued by a bank with an account of the buyer (Paragraph 0041 teaches Alice may wish to sell credit to Bob; she will order POD coins from the mint, nominal value $x, and will pass on these coins to Bob; Bob at some later point in time may wish to buy merchandize for $y≦$x; Bob will remit to the merchant, the POD coins he got from Alice; the merchant will submit the coins to the mint to validate them; Alice will have to use some cryptographic protocol to satisfy herself that it is Bob who submitted these coins for redemption, and then she would pay the mint the nominal value of the coin submitted by Bob, namely $y; once the mint is paid by Alice, the mint will validate the coins to the merchant, or simply pay to his account, either with mint money or otherwise).

Regarding Claims 4, 15, and 25, the combination of Samid, Gawlas, and Wright teaches all the limitations of claims 1, 14, and 23 above; however the combination does not explicitly teach wherein creating the payment coin further comprises: digitally signing a commitment based on a payment key of a bank using a blind signature scheme.
Gawlas further teaches wherein creating the payment coin further comprises: digitally signing a commitment based on a payment key of a bank using a blind signature scheme (Lines 261-263 teach in the eMD described so far, a monetary amount (= maximum amount of the eMD) is linked to the subscriber-generated serial number, i.e. the issuer's blind signature is valid for the total amount of the monetary amount).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Samid, Gawlas, and Wright to incorporate the further teachings of Gawlas for creating the payment coin to further comprise: digitally signing a commitment based on a payment key of a bank using a blind signature scheme.
There is motivation to further combine Gawlas into the combination of Samid, Gawlas, and Wright because when the signature is checked later, it can be determined whether this transmitted publisher information matches the publisher information contained in the signature or whether it was changed in the course of a manipulation attempt. The blind signature generated with this process enables every participant in the payment system to verify the authorship of the signature in an improved manner via a blinded eMD (Gawlas Lines 129-133).

Regarding Claims 6 and 27 the combination of Samid, Gawlas, and Wright teaches all the limitations of claims 1 and 23 above; however the combination does not explicitly teach wherein creating the refund coin further comprises: digitally signing the commitment based on a refund key of a bank using a blind signature scheme.
Gawlas further teaches wherein creating the refund coin further comprises: digitally signing the commitment based on a refund key of a bank using a blind signature scheme (Lines 997-1009 teach a payment system with eMD c in which change can also be paid or in which out-of-round amounts can be transferred or whose monetary amount can be sent to different entities; an eMD can be divided with the signing method S obtained in FIG. 6 and can be transmitted, with the blind signature nevertheless remaining valid; with the test methods PR1, PR2, PR3, non-round amounts can now be transferred very precisely or corresponding change (change) can be generated; for example, the maximum monetary amount of an eMD c in the test method PR1 could be sent from a first participant TI to a second participant T2; in the test method PR2, the second participant T2 then transfers a partial amount u back to the first participant TI as change).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Samid, Gawlas, and Wright to incorporate the further teachings of Gawlas for creating the refund coin to further comprise: digitally signing a commitment based on a payment key of a bank using a blind signature scheme.


Regarding Claims 7 and 28 the combination of Samid, Gawlas, and Wright teaches all the limitations of claims 1 and 23 above; however the combination does not explicitly teach confirming an identity of an entity that attempts to spend the refund coin.
Gawlas further teaches confirming an identity of an entity that attempts to spend the refund coin (Lines 510-521 teach obtaining the eMD, the subscriber-generated public key, a signed, uncovered eMD, a monetary partial amount of the eMD, a signature via a link from the monetary partial amount and a further subscriber-generated public key; and a participant-generated secret; the further public key is now calculated from the subscriber-generated secret; a calculation of the signature via the link from the monetary partial amount and the calculated further participant-generated public key; comparing the calculated signature with the signature obtained and verifying the authenticity of the monetary partial amount; and the above-described calculation of the eMD using the public key obtained, the signed uncovered eMD and a public key of the signature issuer, so that - as already mentioned – the calculated eMD can be compared with the received eMD and the authenticity of the blind Signature is compared if the calculated eMD matches the received eMD).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
There is motivation to further combine Gawlas into the combination of Samid, Gawlas, and Wright because of the same reasons listed above for claims 1 and 23 above.

Regarding Claim 20, the combination of Samid, Gawlas, and Wright teaches all the limitations of claims 17 above; however the combination does not explicitly teach spending the refund coin to issue a refund having a value corresponding to an unspent portion of the payment coin.
Gawlas further teaches spending the refund coin to issue a refund having a value corresponding to an unspent portion of the payment coin (Lines 477-487 and 999-1009 teach the eMD payment processes can now be made possible in which the eMD recipient (paid) can return a shared eMD, for example comparable to change; the second partial amount can be set as desired, i.e. any value less than the (first) partial amount; an eMD that can be divided with the blind signature nevertheless remaining valid; with the test methods PR1, PR2, PR3, non-round amounts can now be transferred very precisely or corresponding change (change) can be generated; for example, the maximum monetary amount of an eMD c in the test method PR1 could be sent from a first participant TI to a second participant T2; in the test method PR2, the second participant T2 then transfers a partial amount u back to the first participant TI as change).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
There is motivation to further combine Gawlas into the combination of Samid, Gawlas, and Wright because of the same reasons listed above for claim 17 above.

Regarding Claims 8, 21, and 30, the combination of Samid, Gawlas, and Wright teaches all the limitations of claims 1, 20, and 23 above; and Samid further teaches performing a double-refund check prior to issuing the refund coin (Paragraphs 0032 teaches a merchant will order from the core mint a certain number of loyalty coins totaling $X; those coins will be distributed by the merchants to his customers or prospective customers under the merchant's terms, and when the customers bring them back to the merchant to pay with them, then the merchant passes these coins to the mint; the mint verifies that the submitted coins were in fact minted by it, and were never redeemed, and conveys this verification to the merchant, who then accepts these coins as money; the merchant is paying for coin management: insuring that customers don't use a loyalty coin twice, or don't mint loyalty money themselves).

Regarding Claims 9 and 29, the combination of Samid, Gawlas, and Wright teaches all the limitations of claims 1 and 23 above; and Samid further teaches wherein the first asset corresponds to a sum of money deposited into a bank account, and the sum of money backs the total value of the payment coin (Paragraph 0041 teaches Alice may wish to sell credit to Bob; she will order POD coins from the mint, nominal value $x, and will pass on these coins to Bob; the mint will recognize that these coins have not been paid for, they are POD, and will recognize that Alice ordered them, so the mint will turn to Alice, requesting payment; Alice will pay the mint the nominal value of the coin submitted by Bob, namely $y).

Regarding Claims 10, 22, and 31, the combination of Samid, Gawlas, and Wright teaches all the limitations of claims 1, 17, and 23 above; however the combination does not explicitly teach performing an over-spending check prior to issuing payment to a merchant for the partially spent value of the payment coin.
Gawlas further teaches performing an over-spending check prior to issuing payment to a merchant for the partially spent value of the payment coin (Lines 232-238 and 307-311 teach to check the signature, the unsigned, non-masked eMD and a serial number used to generate the eMD and a signed non-masked eMD and the issuer information are received; this means that the full monetary amount of the eMD can be checked and, if the check is successful, the owner can change due to the knowledge of the (secret) serial number; in the subsequent verification process, the calculated genuine signature is compared with the received genuine signature and thus the possession of the monetary partial amount is verified; in this way, the authenticity of the genuine signature obtained can be checked and it is ensured that the participant-generated secret was actually generated by the participant).

There is motivation to further combine Gawlas into the combination of Samid, Gawlas, and Wright because of the same reasons listed above for claims 1, 17, and 23 above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soundararajan et al. (US 20210201396) teaches in an authentication session for authenticating an entity associated with a client device to access a service, a server system is to receive, from the client device, identification information associated with the client device, and verify, using a blockchain network, an existence of the identification information. The server system is to send, to the client device, payment information regarding payment for the service, and receive, from the client device, a token as payment for the service.
Pira et al. (US 20200402031) teaches systems and methods for configuring, creating, and deploying smart contracts to facilitate managing and execution of escrow transactions. Embodiments provide for receiving information about an escrow transaction that includes at least one term required to be met for digital property, provided by a funding party, to be distributed to a performing party. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685